Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statements submitted on 06/03/2021, 12/14/2021, 06/02/2022, and 08/16/2022 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US PGPUB 2013/0176953 A1, hereinafter Stern-Berkowitz) in view of Tomita et al. (US PGPUB 2011/0105200 A1, hereinafter Tomita).
Consider claim 1 (and similarly applied to claims 4-6).  Stern-Berkowitz discloses a communication system in which a first base station device and a second base station device are capable of wireless communication in parallel with a communication terminal device (paragraph 405, read as FIG. 11 provides an example of a multi-eNB scenario in which a WTRU communicates with one or more cells associated with each of two eNBs, where these eNBs include schedulers that independently schedule the WTRU for UL transmissions, which results in the WTRU transmitting to the two eNBs simultaneously), wherein 
the second base station is configured to transmit information on the second base station device to the first base station device (paragraph 406, read as eNB2 informs the MeNB of its power needs for the WTRU).
Stern-Berkowitz discloses the claimed invention but fails to teach that the second base station device being a base station device capable of switching between an active state and an inactive state.
However, Tomita teaches that the second base station device being a base station device capable of switching between an active state and an inactive state (paragraphs 24, 42, read as femto base station has operation modes that include a power saving mode in which the power consumption is reduced and a normal mode in which the power consumption is not reduced, where when the femto base station operates in the normal mode, the femto base station checks the communication situation of the UE and if the femto base station detects that no communications have been made with the UE for a predetermined or longer continuous period, the femto base station shifts to the power saving mode and decreases the operational power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Tomita into the invention of Stern-Berkowitz in order to reduce power-consumption in femtocells.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US PGPUB 2013/0176953 A1, hereinafter Stern-Berkowitz) in view of Tomita et al. (US PGPUB 2011/0105200 A1, hereinafter Tomita) in view of Aoyagi (US PGPUB 2011/0136490 A1).
	Consider claim 2 and as applied to claim 1.  Stern-Berkowitz and Tomita disclose the claimed invention but fail to teach wherein the information is access information of the second base station device.
	However, Aoyagi teaches wherein the information is access information of the second base station device (paragraph 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Aoyagi into the invention of Tomita and Stern-Berkowitz in order to provide seamless communications.
	Consider claim 3 and as applied to claim 1.  Stern-Berkowitz and Tomita disclose the claimed invention but fail to teach wherein the information is access restriction information of the second base station device.
	However, Aoyagi teaches wherein the information is access restriction information of the second base station device (paragraph 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Aoyagi into the invention of Tomita and Stern-Berkowitz in order to provide seamless communications.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        
October 6, 2022